 PORTLAND GENERAL ELECTRIC COMPANY267PORTLAND GENERAL ELECTRIC COMPANY, PETITIONERandAUTOMOTIVE,GARAGE & SERVICE STATION EMPLOYEES, LOCAL 255, OF INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL.Case No. 36-ISM-109.October6,1954Decision and Direction of ElectionUpon a petition duly filed under 9 (c) of the National Labor Rela-tions Act, a hearing was held before R. J. Wiener, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board funds :1.The Employer is an electric utility engaged in furnishing powerto the city of Portland and vicinity.During 1953, it purchased elec-tric power in excess of $5,000,000 in value from the Northwest PowerPool, a multistate interlocking grid of public and private electricutilities in the States of Oregon, Washington, Idaho, Montana, andUtah.Purchases other than electric power were also in excess of$5,000,000, and of that amount over $1,000,000 worth originated out-side the State of Oregon.During the same period, Employer's salesexceeded $27,000,000.We find the Employer is engaged in com-merce within the meaning of the Act.2.The labor organizations involved herein claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.At the hearing, Auto-motive Garage & Service Station Employees, Local 255 of The Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL, hereafter called the Teamsters, moved todismiss the proceedings herein urging that as the petition states thatthe Teamsters is the recognized or certified bargaining agent, there isno question concerning representation.The Teamsters further con-tends that this proceeding should be in the nature of a decertificationpetition.The record clearly shows that the Employer questions themajority status of the Teamsters which claims to represent the,employees involved.We deny the motion to dismiss.4.The Employer seeks by its petition to merge six garage attendantsheretofore represented by the Teamsters into a larger bargaining unitrepresented by Local 125, International Brotherhood of ElectricalWorkers, AFL, hereafter referred to as the Electricians, urging thatthe unit claimed by the Teamsters is inappropriate, and that theseemployees are properly a part of the larger unit.As an alternateposition, the Employer asks that the Board determine whether a110 NLRB No. 33. 268DECISIONSOF NATIONAL LABORRELATIONS BOARDmajority of the six employees desires the Teamsters as exclusive bar-gaining representative.The bargaining history of the six garage attendants as well as of-other employees at the Employer's operations begins in 1917.In thatyear the Employer and the Electricians entered into contractual rela-tions covering all employees including garage employees.About 11years later, the contract between the parties failed to include thegarage employees.At that time,awitness testified,the garagemechanics joined Local 63, International Association of Machinists.The garage attendants remained unorganized until 1935.In 1935,the mechanics were taken into Local 1005, IAM, and the garage attend-ants were also taken in as helpers, as that was the only classificationunder which the IAM could include them. In late 1935, or early 1936,Local 255 of the Teamsters was formed and the IAM turned the garageattendants over to it.From that time until 1952, a joint contract wasnegotiated by the IAM and the Teamsters.The Employer offeredtestimony that all parties understood that the IAM represented themechanics and the Teamsters represented the garage attendants. In1952, the Teamsters insisted upon a separate contract for the garageattendants.The IAM representative was present at this hearing, butstated that he did not wish to intervene.The Employer's supervisory hierarchy begins with the vice presi-dent who is in charge of operations and labor relations.Under himis a general superintendent and his assistant superintendent,the latterhaving, it appears, supervision of Employer'city of Portland with a general division manager having supervisionof all outside divisions and reporting to the vice president.TheEmployer's operating divisions are composed of many departmentsconsisting of steam plants,line crews,transformer room employees,garage employees,etc.In addition to the operating divisions are thefollowing departments in the Employer's organizational structure :electrical maintenance and construction,customer service department,sales department,correspondence bureau, the treasury department, theauditing department,and the public relations department.The overall employment of the Employer is approximately 1,600;of this number approximately 1,380 are in the operations division.There are 470 unrepresented salaried employees,of whom 207 arerepresentatives of management.The remaining employees belong tovarious unions:Building Service Employees,International Union ofOperating Engineers,International Association of Machinists, andtheElectricians.The Electricians represents by far the largestgroup-806 employees,including garage attendants outside Portland.At the Market Street garage in Portland are 17 employees:10 automechanics representedby theIAM,1 office employee represented by theElectricians,and the 6 garage attendants in issue here.The garage GERBER PLASTIC COMPANY269superintendent has only these 17 employees under his supervision.The Employer offered evidence to show that there have been manytransfers from the garage attendant classification to other classifica-tions represented by the Electricians and the IAM.Job openings inclassifications under the Electricians are posted in the Market Streetgarage.The wage scale of the garage attendants here in issue and ofthose under the Electricians is the same.Garage attendants are un-skilled employees, washing, lubricating, and greasing the Employer'sautomobiles.In view of all the facts in this case, the Board finds that theEmployer's Portland, Oregon, garage attendants may appropriatelybe a part of the unit represented by the Electricians,' or may consti-tute a separate unit represented by the Teamsters.However, we shall make no final unit determination at this time,but shall first ascertain the desires of the garage attendants as ex-pressed in the election hereinafter directed. If a majority of theemployees concerned herein vote for the Electricians, they will betaken to have indicated their desire to become a part of the largerunit now represented by the Electricians, and the Regional Directoris instructed to issue a certification of results of election to that effect.On the other hand, if a majority of the employees vote for the Team-sters, they will be taken to have indicated their desire to constitutea separate appropriate unit and the Regional Director is instructed toissue a certification of representatives to the Teamsters for a unit ofgarage attendants at the Employer's Portland, Oregon, garage whichthe Board under such circumstances finds to be appropriate for thepurpose of collective bargaining.[Text of Direction of Election omitted from publication.]MEMBER MURDOCK took no part in the consideration of the aboveDecision and Direction of Election.'If the Electricians does not desire to appear on the ballot for the election directedherein, it may, upon its prompt request to and approval thereof by the Regional Director,have its name removed from the ballot.GERBER PLASTIC COMPANYandUNITED GAS, COKE&CHEMICALWORKERS OF AMERICA, CIO, PETITIONER.Case No. 14-RC-20487.October 6, 1954Supplemental Decisionand Certification of Resultsof Election0Pursuant to a Decision and Direction of Election issued by theBoard on April 22, 1954,' an election by secret ballot was conductedon May 7, 1954, under the supervision of the Regional Director for1Gerber Plastic Company,108 NLRB 403.110 NLRB No. 32.